Title: To James Madison from William F. Gray, 20 March 1823
From: Gray, William F.
To: Madison, James


        
          Sir,
          Fredbg March 20th. 1823
        
        Your favour of the 17th. as well as a former note on the subject of the Reviews, has been duly recd. Your wishes shall be complied with. Your subscription to the London Quarterly Review is discontinued, and I send to you by this Mail the North American Review for Jan. 1822. The subsequ[e]nt Nos. shall be forwarded as soon as I recieve them. At present I have none in store but what were already engaged. You may expect them in a week or two. Respectfully Your obt. Svt.
        
          W. F. Gray
        
      